                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                   WESTERN DIVISION

CHRISTOPHER LYNN SEE                                                                                     PLAINTIFF

V.                                      CASE NO. 4:19-cv-00747 JM

    LINGO, et al.                                                                                   DEFENDANTS

                                                      ORDER
         Plaintiff Christopher Lynn See filed this pro se 42 U.S.C. § 1983 action against Hot

Spring County, the Malvern Police Department, a Sergeant at the Hot Spring County Jail,

and a Sergeant with the Malvern Police Department. (Doc. No. 2 at 1-2). Based on the

facts alleged and the Defendants named, it appears that venue properly lies in the United

States District Court for the Western District of Arkansas.                                 28 U.S.C. § 1391(b).

Accordingly, the Court finds that the interests of justice would best be served by

transferring this case to the United States District Court for the Western District of

Arkansas. 28 U.S.C. § 1406(a).1

         The Clerk of the Court is directed to immediately transfer Plaintiff’s entire case file

to the United States District Court for the Western District of Arkansas.

         IT IS SO ORDERED this 24th day of October, 2019.



                                                         ________________________________
                                                         UNITED STATES DISTRICT JUDGE



1
 “The district court of a district in which is filed a case laying venue in the wrong division or district shall dismiss,
or if it be in the interest of justice, transfer such case to any district or division in which it could have been brought.”
Id.
